Citation Nr: 0723057	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-03 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
poliomyelitis and, if so, whether service connection is 
warranted.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to February 
1956.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Winston-Salem, North Carolina 
Regional Office (RO).  


FINDINGS OF FACT

1.  A final May 2001 rating decision denied service 
connection for poliomyelitis, finding that it was not 
incurred during active service.  

2.  Evidence received since the May 2001 decision relates to 
an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating a claim 
of service connection for poliomyelitis.  

3.  The medical evidence is in equipoise as to whether 
poliomyelitis had its onset during active service.  


CONCLUSIONS OF LAW

1.  Evidence received since the May 2001 RO decision is new 
and material, and a claim of service connection for 
poliomyelitis may be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2006).

2.  Service connection for poliomyelitis is warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  The Board has considered this 
legislation, but finds that, given the favorable action taken 
below, no discussion of the VCAA at this point is required.

In May 2001, the RO denied service connection for 
poliomyelitis, finding, that poliomyelitis that was diagnosed 
in October 1957 and was not incurred during active service.  
The appellant was notified of the decision and of his 
appellate rights, and he did not file a timely substantive 
appeal.  The May 2001 RO decision is final.  38 U.S.C.A. § 
7105.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  See 38 U.S.C.A. § 
7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date, and the 
revised definition applies.  Under the revised definition, 
"new evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claims folder since the May 2001 
rating decision and finds that the new evidence includes 
additional private medical opinions addressing the etiology 
of the veteran's poliomyelitis.  Specifically, the new 
evidence includes a February 2004 statement of Dr. Halstead 
and a June 2004 statement of Dr. Yount.  Dr. Yount discusses 
the likelihood that poliomyelitis had its onset during the 
veteran's active service.  Such evidence must be considered 
to fairly evaluate the merits of the claim.

Thus, the Board finds that the additional evidence is new and 
material as defined by regulation.  38 C.F.R. § 3.156(a).  
Hence, the claim of entitlement to service connection for 
poliomyelitis is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  The matter must now be addressed on a de novo 
basis.  Because the RO has already considered the issue of 
entitlement to service connection on a de novo basis, in the 
November 2004 Statement of the Case, and because the 
appellant has had opportunity to address the merits of this 
claim, the Board may proceed with a final adjudication of the 
merits of the claims because there is no prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection. 38 C.F.R. § 
3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, it is denied.  See 38 U.S.C.A. 
§ 5107;  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Service medical records document the fact that the veteran 
was treated in February 1955 for complaints of a cold and ear 
ache.  He was diagnosed with otitis media and he was treated 
with penicillin.  On separation examination in February 1956, 
no defects were noted.

The post service medical records show that the veteran was 
hospitalized from October to November 1957 with complaints of 
a slight cold with the abrupt onset of generalized aching in 
both legs and severe low back pain.  He developed weakness of 
the left leg with foot drop.  The diagnosis was acute 
poliomyelitis with paralysis of the leg and foot.

On VA examination October 2002, the examiner indicated that 
the claims file was reviewed and noted the veteran's 
postservice medical history of treatment for poliomyelitis 
1957.  The examiner did not specifically discuss the service 
medical records and noted only that the 1957 hospital records 
indicated that the veteran had been in the military forces 
from 1953 to 1955 without significant injury or illness.  The 
diagnoses included polio since 1958 with severe atrophy of 
the left lower extremity and absent reflexes in that 
extremity.  In a November 2002 addendum, the examiner opined 
that the latent period between the onset of polio infection 
and the onset of symptoms is not precisely known, but a 20 
month incubation is not suggested of any connection with 
military service.  

The record also includes several favorable private medical 
opinions.  In a June 2002, Dr. Kurtz indicated that he 
treated the veteran from 1963 to 1998.  The inservice 
treatment in 1955 for a respiratory infection and treatment 
with penicillin was noted.  It was also noted that in 1957 
the veteran had similar symptoms and was diagnosed with 
poliomyelitis.  Dr. Kurtz stated that polio can start out 
with a respiratory illness and relapses of this disease 
cannot be predicted.  It was concluded that it was entirely 
possible that the veteran suffered the beginning of his polio 
in 1955 and had a relapse in 1957, at which time it crippled 
him.  

A June 2004 opinion of Dr. Yount indicated that he reviewed 
the veteran's service medical records pertaining to treatment 
in 1955 with massive doses of penicillin.  It was indicated 
that this was the initial treatment for many polio patients 
at that time because polio was so difficult to diagnose 
unless paralysis was present.  Dr. Yount noted that the 
veteran indicated that he had the same symptoms in 1957 and 
was left with significant paralysis.  It was noted that 
according to the North Carolina Department of Cultural 
Resources there were no other cases of polio in the county in 
1957 (that June 2002 statement is in the record).  It was 
also noted that it is estimated that only one out of 100 
cases of polio is diagnosed and that as a person ages and 
experienced polio symptoms, they discover a previous illness 
was actually polio.  It was also indicated that there are 
three separate strains of the polio virus  and having the 
disease one time does not immunize an individual to the other 
two strains.  Dr. Yount concluded that it is entirely 
possible and reasonable to assume that it is a likely as not, 
that poliomyelitis had its etiology during the veteran's 
military service.  

After a full and careful review of the record, including the 
VA and private medical opinions, the service medical records 
and the contentions of the veteran, the Board concludes that 
service connection for poliomyelitis is warranted.

Here, the inservice treatment symptoms of a cold and ear ache 
is documented in the service medical records.  The VA 
examiner conceded that the incubation period for 
poliomyelitis is not known, but concluded that the 20 month 
period between the inservice treatment and the diagnosis of 
poliomyelitis did not suggest a nexus to military service.  
The examiner did not give any rationale for his somewhat 
speculative negative opinion.  In addition, he did not 
discuss the veteran's inservice medical treatment in 1955, 
only noting that the private hospital records indicted that 
there was no significant illness during service.  On the over 
hand, there are two private medical opinions that are also 
somewhat speculative, but conclude that poliomyelitis likely 
has its onset during active service.  Both private opinions, 
unlike the VA opinion, provide rationale for each opinion and 
include discussion of the veteran's inservice medical 
treatment.  Therefore, the Board is satisfied the evidence 
supportive of the claim is at least in equipoise with that 
against the claim.  Resolving all doubt in the veteran's 
favor, the Board concludes that service connection for 
poliomyelitis is warranted.


ORDER

Service connection for poliomyelitis is granted.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


